DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-9, 12-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, 14-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hilldore (US 2018/0041684) in view of Noda et al. (“Noda”, US 2019/0253604) and further in view of Neglur (US 8,964,062).

Regarding claim 1, Hilldore discloses a video camera system (10), comprising: 
(26) comprising: 
a sensor that receives light (Hilldore: a digital imager of a camera 26, see fig. 1 and par. [0024]); 
a shutter that selectively permits the light to be received at the sensor based on a shutter speed (Hilldore: see pars. [0023]-[0024], wherein the exposure time of the camera 26 represents a shutter speed to permit the light to be received at the imager); and 
a frame processor that generates a plurality of video frames based on the light received at the sensor (Hilldore: see figs. 1-4 and pars. [0023]-[0024], in which a camera generates video images or video frames based on the light received at the imager); and 
a camera controller (30) that receives the plurality of video frames, the camera controller (30) comprising one or more processors (Hilldore: a processor, see par. [0024]) that: 
calculate a luminance parameter of the plurality of frames (Hilldore: see figs. 2-4 and pars. [0025], [0026], wherein in a first plot, the image processing unit 30 detects luminance in the plurality of frames); 
execute a frequency domain analysis based on the luminance parameter to generate a plurality of luminance amplitude values mapped to a plurality of frequencies (Hilldore: see fig. 8 and pars. [0054]-[0055], wherein the image processing unit 30 applies a Fourier transform on the output of the filter to obtain modulation frequencies of the flickering AM light source); 
generate a target shutter speed based on the plurality of luminance amplitude values mapped to the plurality of frequencies and transmit a control signal based on the (Hilldore: see figs 2, 8 and par. [0055], in which the image processing unit 30 generates a list of exposure times based on the multiples of these possible modulation frequencies and the exposure time of camera is adjusted based on the control signal generated at step 108 of fig. 2); 
Hilldore does not explicitly disclose determining that a change in luminance between consecutive frames of the plurality of frames is greater than a threshold change in luminance; and adjusting the target shutter speed responsive to determining that the change in luminance is greater than the threshold change in luminance to reduce the change in luminance.
However Noda teaches determining that a change in luminance between consecutive frames of the plurality of frames is greater than a threshold change in luminance; and adjusting the target shutter speed responsive to determining that the change in luminance is greater than the threshold change in luminance to reduce the change in luminance (Noda: see fig. 2C and pars. [0039], [0071]-[0072], wherein the flicker determination determines a change in luminance between consecutive frames of the plurality of frames is greater than threshold Th, and adjusts the target shutter speed according to determining that the change in luminance is greater than the threshold change Th in luminance to reduce the change in luminance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Noda into Hilldore’s system to include determining that a change in luminance between consecutive frames of the plurality of frames is greater than a threshold change in luminance; and adjusting the target shutter speed responsive to determining that the change in luminance is greater than the threshold change in luminance to reduce the change in luminance.
(Noda: see par. [0007]).
Hilldore in the combination with Noda does not disclose that the processor adjusts the target shutter speed to be equal to a minimum shutter speed when the target shutter speed is less than the minimum shutter speed.
On the other hand, Neglur teaches that the processor adjusts the target shutter speed to be equal to a minimum shutter speed when the target shutter speed is less than the minimum shutter speed (Neglur: see col. 3, lines 38-58, in which the processor increases the shutter speed to decrease the average brightness within an allowable range. More clearly, when the brightness is too bright, the shutter speed is very low which is less than the minimum shutter speed or out of the allowable range; in order to reduce the brightness, the shutter speed should be adjusted to be faster within the allowable range, so the shutter speed will increase, during the time to increase the shutter speed, the shutter speed will meet a minimum value first in the allowable range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Neglur into Hilldore and Noda’s system to include that the processor adjust the target shutter speed to be equal to a minimum shutter speed when the target shutter speed is less than the minimum shutter speed.
One would have been motivated to obtain efficient luminance when the shutter speed is out of the allowable range.

Regarding claim 2, Hilldore in the combination with Noda and Neglur discloses the video camera system of claim 1, comprising: 
(Hilldore: see par. [0042], wherein the image processing unit 30 determines average light level detected by the pixels of the imager).

Regarding claim 7, Hilldore in the combination with Noda and Neglur discloses the video camera system of claim 1, comprising: 
the light received by the sensor includes light outputted by a light emitting diode (LED) electric light unit and reflected by an object (Hilldore: see par. [0021], wherein the light received by the imager array includes light outputted by a light emitting diodes).

Regarding claim 21, Hilldore in the combination with Noda and Neglur discloses the video camera system of claim 1.
Neglur further teaches that the one or more processors adjust the target shutter speed to be equal to a maximum shutter speed when the target shutter speed is greater than the maximum shutter speed (Neglur: see col. 3, lines 38-58, in which the processor decreases the shutter speed to increase the average brightness within an allowable range. More clearly, when the brightness is too dark, the shutter speed is very high which greater than the maximum shutter speed or out of the allowable range; in order to increase the brightness, the shutter speed should be adjusted to be slower within the allowable range, so the shutter speed will decrease, during the time to decrease the shutter speed, the shutter speed will meet a maximum value first in the allowable range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Neglur into Hilldore 
One would have been motivated to obtain efficient luminance when the shutter speed is out of the allowable range.

Method claims 8-9 and 14 are drawn to the method of using the corresponding apparatus claimed in claims 1-2 and 7.  Therefore method claims 8-9 and 14 correspond to apparatus claims 1-2, 7 and are rejected for the same reasons of obviousness as used above.

Method claims 15-16 and 22-23, claims 15-16 and 22-23 recite the similar subject matter as previously discussed in claims 1-2 and 21.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilldore (US 2018/0041684) in view of Noda et al. (“Noda”, US 2019/0253604), Neglur (US 8,964,062) and further in view of Jung et al. (“Jung”, US 2010/0201866). 

Regarding claim 6, Hilldore in the combination with Noda and Neglur discloses the video camera system of claim 1, comprising: 
the one or more processors generate the plurality of luminance amplitude values mapped to the plurality of frequencies based on a plurality of video frames corresponding to a duration of time, the duration of time including at least one of a predetermined duration of time (Hilldore: see figs. 2-4 and pars. [0025], [0028], wherein the image processing unit 30 performs a frequency domain analysis based on the detected luminance in the plurality of frames to generate overlap amount of intensity of light between luminance of a plurality of frame and intensity of AM light source based on the selected exposure time).
Hilldore in the combination with Noda and Neglur does not explicitly disclose that a duration of time received via a user input.
On the other hand, Jung teaches that a duration of time received via a user input (Jung: see par. [0049], wherein the determination unit 120 determines that the frequency corresponding to the region where the illumination apparatus operates is n /2 time the frame rate of the imaging device 13, the determination unit 120 may output a second control signal corresponding to this case. A predetermined shutter speed is set according to the second control signal of user’s input).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Jung with the system/method of primary references to include a duration of time received via a user input.
One would have been motivated to set the exposure time or shutter speed as user desired.

Regarding claims 13 and 20, claims 13 and 20 recite the similar subject matter as previously discussed in claim 6.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hilldore (US 2018/0041684) in view of Noda et al. (“Noda”, US 2019/0253604), Neglur (US 8,964,062) and further in view of Bertrand et al. (EP3099058).

Regarding claim 5, Hilldore in the combination with Noda and Neglur discloses the video camera system of claim 1.
Hilldore in the combination with Noda and Neglur does not explicitly disclose that the control signal generator generates the target shutter speed to include a target value corresponding to a multiple of the target value.
However, Bertrand teaches that the control signal generator generates the target shutter speed to include a target value corresponding to a multiple of the target value (Bertrand: see par. [0039], wherein the recapture detector can set the shutter speed to an integer multiple of the estimated light source period).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kertrand with the system/method of primary references to include the control signal generator generates the target shutter speed to include a target value corresponding to a multiple of the target value.
One would have been motivated to reduce or suppress the flicker effect for improving the video recording quality (Bertrand: see par. [0039]).

Method claims 12 and 19 are drawn to the method of using the corresponding apparatus claimed in claim 5.  Therefore method claims 12 and 19 correspond to apparatus claim 5 and are rejected for the same reasons of obviousness as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAN T NGUYEN/Patent Examiner, Art Unit 2697         

/LIN YE/Supervisory Patent Examiner, Art Unit 2697